GLADNEY, Judge.
This is a consolidated case arising from an automobile accident litigated in Jones v. Maryland Casualty Company, La.App., 179 So.2d 678, this day decided. This suit, brought by Tony San Angelo as attorney in fact for Charles Maggio, is for the recovery of property damage to a tractor which Maggio had leased to San Angelo for use in farming operations. Jones, plaintiff in the aboye styled case, was driving the tractor as an employee of San Angelo at the time of the accident.
Recovery may be only sanctioned herein if actionable negligence by the defendant’s insured, Ford E. Stinson, is proven. Therefore, since Stinson has been held to be free from actionable negligence in the Jones suit, there can be no recovery by plaintiff herein.
The judgment is affirmed at appellant’s cost.